           Case 1:20-cv-06352-LGS Document 16 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 UMB BANK, NATIONAL ASSOCIATION,                               :
                                              Plaintiff,       :
                                                               :
                            -against-                          :       20 Civ. 6352 (LGS)
                                                               :
                                                               :              ORDER
 REVLON, INC., et al.,                                         :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference is scheduled for October 15, 2020, 10:50 a.m.;

        WHEREAS, on September 28, 2020, counsel for Defendant Revlon, Inc. and Revlon

Consumer Products Corporation filed pre-motion letter, proposing to file a motion to dismiss

(Dkt. No. 13), and Plaintiff was directed to file a response (Dkt. No. 14);

        WHEREAS, on October 5, 2020, Plaintiff filed a response, stating that it has not yet

served Defendants and that its deadline to serve expires on November 10, 2020, per Federal Rule

of Procedure 4(m). By the same letter, Plaintiff requests a 60-day extension to the deadline to

serve the Complaint, or in the alternative a stay of the action upon service, because this action

may be moot pending the resolution of a related action (Dkt. No. 15). It is hereby

        ORDERED that Plaintiff’s request to extend the deadline to serve the Complaint is

DENIED. If proof of service is not timely filed, the action will be dismissed without prejudice

pursuant to Rule 4(m). If service is made, and after Defendants have appeared, the parties may

jointly request to stay the action pending resolution of the related action. It is further

        ORDERED that the initial pretrial conference scheduled for October 15, 2020, is

adjourned to November 24, 2020, at 10:50 a.m.

Dated: October 6, 2020
       New York, New York
